Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to the remarks filed 11/12/2020 in which claims 01-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device, computing device” in claim 11.
Claims 12-17 are also interpreted as such due to their dependency of claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saaski et al (US 4,933,545).
As to claim 1, Saaski discloses a pressure sensing film (100), comprising first (104) and second (30) films, the first and second films configured to form an optical cavity (36) therebetween; and (See Col 7 Lines 16-35, Col 8 Lines 01-05; Figs. 1, 8).
Wherein the first film (104) is the inner surface of substrate base (102) and the second film (30) is a planar inner surface coated with a partially reflective, partially light-transmissive mirror. 
a flexible transparent film (34) arranged in the optical cavity (36), wherein the flexible transparent film is compressible in response to a pressure change in air adjacent the pressure sensing film. (See Col 7 Lines 59-67; Figs. 1, 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Kogut et al (US 2007/0042524 A1).
As to claims 2, 4, 5, Saaski teaches the pressure sensing film of claim 1, in which these claims depend on.
Saaski does not explicitly teach, wherein at least one of the first and second films is metallic; (Claim 2).
wherein at least one of the first and second film comprises stacked dielectric layers; (Claim 4).
wherein the first film is reflective and the second film is semi-transparent. (Claim 5).
However, Kogut does teach in an analogous art wherein at least one of the first (14a-b) and second (16a-b) films is metallic. (See ¶0043; Figs. 1);
wherein at least one of the first (14a-b) and second (16a-b) film comprises stacked dielectric layers. (See ¶0043; Figs. 1)
wherein the first film (14a-b) is reflective and the second film (16a-b) is semi-transparent. (See ¶0042, ¶0043; Figs. 1).

The advantage of this inclusion is to measure the pressure difference within a device. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Kogut in further view of Duggal et al (US 5,889,590).
As to claims 3, Saaski when modified by Kogut teaches the pressure sensing film of claim 2, in which this claims depends on. 
Saaski when modified by Kogut does not explicitly teach wherein at least one of the first and second films comprises gold,
However, Duggal does teach in an analogous art wherein at least one of the first and second films comprises gold; (See Col 10 Lines 15-21; Figs. 4, 7).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in a pressure sensing film of Saaski when modified by Kogut wherein at least one of the first and second films comprises gold.
The advantage of this inclusion is to use a metal of conductivity that will accurately measure the pressure change in a sensing film. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Moriya et al (US 2003/0137672 A1).
As to claim 6, Saaski teaches the pressure sensing film of claim 1 in which this claims depends on respectively. 
Saaski does not explicitly teach wherein both the first and second films are semi-transparent.
However, Moriya does teach in an analogous art wherein both the first (1) and second (1) films are semi-transparent. (See ¶0047; Fig. 1).
Both films are listed as numeral 1.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the pressure sensing film of Saaski wherein both the first and second films are semi-transparent.
The advantage of this inclusion is to receive an accurate measurement of pressure traveling through the system under test. 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Papkovsky et al (US 2012/0295364 A1).
As to claims 7, 8, Saaski teaches the pressure sensing film of claim 1, in which these claim depends on.
Saaski does not explicitly teach wherein the flexible transparent film comprises a polymeric material;
wherein the flexible transparent film comprises luminescent particles. (Claim 8).

The polymeric material (22) is embedded in the photoluminescent composition (20) which is connected to the transparent film (50) within a cavity (59).
wherein the flexible transparent film (50) comprises luminescent particles (20). (See Abstract ¶0045 Lines 05-11, ¶0046 Lines 01-04; Fig.1-3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the pressure sensing film of Saaski wherein the flexible transparent film comprises a polymeric material and wherein the flexible transparent film comprises luminescent particles.
The advantage of this inclusion is measure the surrounding pressure of the device under test. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Papkovsky et al in further view of Eldridge et al (US 8,695,430 B1).
As to claim 9, Saaski when modified by Papkovsky teaches the pressure sensing film of claim 8, in which this claim depends on.
Saaski when modified by Papkovsky still do not explicitly teach wherein the luminescent particles are thermographic phosphors.
However, Eldridge does teach in an analogous art pressure sensors comprising multiple layers (106) that are excited by an optical source (102) that excites 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in pressure sensor of Saaski when modified by Papkovsky wherein the luminescent particles are thermographic phosphors.
The advantage of this inclusion is to measure the surface temperature of an object.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Hanlon et al (US 2020/0131997 A1).
As to claim 10, Saaski teaches the pressure sensing film of claim 1, in which this claim depends on.
Saaski does not explicitly teach wherein the pressure sensing film is configured to sense a pressure adjacent a surface of a structure in a gas turbine engine.
However, Hanlon does teach in an analogous art wherein the pressure sensing device is configured to sense a pressure in a gas turbine engine (20). (See ¶0032 Lines 01-03; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in pressure sensing film of Saaski wherein the pressure sensing film is configured to sense a pressure adjacent a surface of a structure in a gas turbine engine.
.
Claims 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski (US 4,933,545) in view of Reck et al (US 2016/0123829 A1).
As to claim 11, Saaski teaches a pressure sensing device, comprising a pressure sensing film (100), comprising: (See Col 7 Lines 16-35, Col 8 Lines 01-05; Figs. 1, 8).
first (104) and second films (30), the first and second films configured to form an optical cavity (36) therebetween; and (See Col 7 Lines 16-35, Col 8 Lines 01-05; Figs. 1, 8).
a flexible transparent film (34) arranged in the optical cavity (36), wherein the flexible transparent film is compressible in response to a pressure change in air adjacent the pressure sensing film; (See Col 7 Lines 59-67; Figs. 1, 8).
a light source (10) configured to shine light onto the pressure sensing film (100); (See Col 3 Lines 30-40, Col 7 Lines 14-28; Figs. 1, 8).
a device configured to analyze light from the pressure sensing film (100); and (See Col 3 Lines 30-40, Col 7 Lines 14-28; Figs. 1, 8).
Wherein the device consist of the elements (10, 22, 12, 20, 14, 16, and 100).
Saaski does not explicitly teach a computing device configured to analyze information from the device to determine a pressure change in the air adjacent the pressure sensing film based on compression of the flexible transparent film.

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device of Saaski a computing device configured to analyze information from the device to determine a pressure change in the air adjacent the pressure sensing film based on compression of the flexible transparent film.
The advantage of this inclusion is to maintain the amount of pressure that passes through a device under test. 
As to claim 18, Saaski teaches a method of sensing pressure adjacent a surface, comprising: (See Col 7 Lines 16-35, Col 8 Lines 01-05; Figs. 1, 8).
shining a light source (10) on a pressure sensing film (100), the pressure sensing film comprising: (See Col 3 Lines 30-40, Col 7 Lines 14-28; Figs. 1, 8).
first (104) and second films (30), the first and second films configured to form an optical cavity (36) therebetween; and (See Col 7 Lines 16-35, Col 8 Lines 01-05; Figs. 1, 8).
a flexible transparent film (34) arranged in the optical cavity (36), wherein the flexible transparent film is compressible in response to a pressure change in air adjacent the pressure sensing film; (See Col 7 Lines 59-67; Figs. 1, 8).
Saaski does not explicitly teach collecting information about light from the pressure sensing film; and analyzing the information to determine a pressure change in 
However, Reck does teach in an analogous art collecting information about light from the pressure sensing film; and analyzing the information to determine a pressure change in the air adjacent the pressure sensing film based on compression of the flexible transparent film. (See ¶0076 Lines 25-35, ¶0102 Lines 01-10, ¶0107).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Saaski collecting information about light from the pressure sensing film; and analyzing the information to determine a pressure change in the air adjacent the pressure sensing film based on compression of the flexible transparent film. 
The advantage of this inclusion is to maintain the amount of pressure that passes through a device under test. 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski in view of Reck et al in further view of Kogut (US 2007/0042524 A1)..
As to claims 12-15, Saaski when modified by Reck teaches the device of claim 11, in which these claims depends on.
Saaski when modified by Reck still do not explicitly teach the pressure sensing device, wherein at least one of the first and second films is metallic;
wherein at least one of the first and second film comprises stacked dielectric layers; (Claim 13).
(Claim 14).
wherein the device is configured to capture a photograph of light reflected from the first film; (Claim 15).
However, Kogut does teach in an analogous art wherein at least one of the first (14a-b) and second (16a-b) films is metallic; (See ¶0043; Figs. 1).
wherein at least one of the first (14a-b) and second (16a-b) film comprises stacked dielectric layers. (See ¶0043; Figs. 1). 
wherein the first film (14a-b) is reflective and the second film (16a-b) is semi-transparent. (See ¶0042, ¶0043; Figs. 1). 
wherein the device is configured to capture a photograph of light reflected from the first film (14a-b). (See ¶0037 Lines 18-25, ¶0040 Lines 16-20, ¶0041, ¶0057; Fig. 1, 2). 
An image of the reflected light is displayed on a display device (40). 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Saaski and Reck wherein at least one of the first and second films is metallic, wherein at least one of the first and second film comprises stacked dielectric layers, wherein the first film is reflective and the second film is semi-transparent, wherein the device is configured to capture a photograph of light reflected from the first film.
The advantage of this inclusion is to measure the pressure difference within a device. 

Claims 16, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski when modified by Reck in further view of Moriya et al (US 2003/0137672 A1).
As to claims 16, 17, Saaski when modified by Reck teaches the device of claim 11 in which this claims depends on respectively. 
Saaski when modified by Reck still do not explicitly teach wherein both the first and second films are semi-transparent;
wherein the device is configured to capture a photograph of light transmitted through from the first and second films. (Claim 17).
However, Moriya does teach in an analogous art wherein both the first (1) and second (1) films are semi-transparent; (See ¶0047; Fig. 1).
Both films are listed as numeral 1.
wherein the device is configured to capture a photograph of light transmitted through from the first and second films. (See ¶0049; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the pressure sensing film of Saaski when modified by Reck wherein both the first and second films are semi-transparent and wherein the device is configured to capture a photograph of light transmitted through from the first and second films.
The advantage of this inclusion is to receive an accurate measurement of pressure traveling through the system under test. 



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski when modified by Reck in further view of Duggal et al (US 5,889,590).
As to claim 19, Saaski when modified by Reck teaches the method of claim 18, in which this claim depends on.
Saaski when modified by Reck still do not explicitly teach further comprising filtering the information to reduce noise.
However, Duggal does teach in an analogous art further comprising filtering the information to reduce noise. (See Col 8 Lines 06-13, Col 9 Lines 64-67, Col 10; Fig. 5).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Saaski when modified by Reck comprising filtering the information to reduce noise.
The advantage of this inclusion is accurately measure the amount of pressure change within a sensor device. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saaski when modified by Reck in further view of Kogut et al (US 2007/0042524 A1).
As to claim 20, Saaski when modified by Reck teaches the method of claim 18, in which this claim depends on.
Saaksi when modified by Reck still do not explicitly teach wherein the collecting is accomplished at least in part by a spectrograph.
However, Kogut does teach in an analogous a method, wherein the collecting (21) is accomplished at least in part by a spectrograph. (See ¶0037; Figs. 1, 2).
The processor (21) is located within a display (40) wherein the display is a variety of electronic devices such as camera views; therefore, it will comprises a spectrograph. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Saaski when modified by Reck wherein the collecting is accomplished at least in part by a spectrograph.
The advantage of this inclusion is to measure the pressure difference within a device. 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/12/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102/103 they have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
Applicant’s Argument
Applicant Argument #1: Applicant argues, the 112(f) Interpretation of the terms “device” and “computer device” is improper because they do not meet the 3-prong analysis. Especially prong-2, which states, “it must be clear that the element in the claims is set forth, at least in part, by the function it performs as opposed to the specific structure, material, or acts that perform the function.”
Examiner’s Response
Examiner Response #1: In response to applicant’s argument, it is respectfully pointed out that Interpretation of the terms “device” and “computer device” is proper and does meet the 3-prong analysis. The terms “device” and “computer device” meets prong-1 because they are substitutes for the term means. The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); (See MPEP 2181 (I)(A)).  
As for prong-2, these terms are not clear that in the claims is set forth, at least in part, by the function it performs as opposed to the specific structure, material, or acts that perform the function. (See MPEP 2181 (I)(B)).  For instance, what is the device and computer device that are performing the function of analyzing information? Because these elements are generic holders it is not clear on what these devices are. 
As for prong-3, the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function. (See MPEP 2181 (I)(C)).  The device and computer device is not modified by any sufficiently definite structure, material, or acts for achieving the specified function. For these reasons listed above, the 112(f) Interpretation is proper and remains as such. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/           Examiner, Art Unit 2886                                                                                                                                                                                             



/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886